The escape was a negligent escape in the sheriff, and it was a breach of the condition of said note. The sheriff undoubtedly had his election, either to make fresh pursuit and reclaim his prisoner, or to take his remedy upon the bond; but neither the prisoner nor the bondsman, in such case, could oblige the sheriff to receive her, after the escape.
In the case of Jones v. Sheriff Abbey, Windham Superior Court, March term, 1189, adjudged- — -That the escape of a prisoner who hath the liberties of the- yard on bond, is a negligent escape, only in the sheriff.